78 So.3d 749 (2011)
Patricia SASSER-FORD
v.
Ronnie JOHNS.
No. 2011-CC-2189.
Supreme Court of Louisiana.
November 23, 2011.
In re Johns, Ronnie;Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. H, No. 2006-004465; to the Court of Appeal, Third Circuit, No. CW 11-01021.
Granted. The judgment granting the new trial is vacated and set aside. The case is remanded to the trial court, which is instructed to review the transcript of the trial prior to ruling on the motion for new trial.
GUIDRY, J., would deny.